CALDWELL, Circuit Judge
(dissenting). In Narramore v. Cleveland, C., C. & St. L. Ry. Co., 96 Fed. 298, 300, 37 C. C. A. 499, 48 L. R. A. 68, Judge Taft, speaking for the Court of Appeals of the Sixth Circuit, referring to the Ohio statute which makes it obligatory on railroad companies to block their guard rails and frogs, says:
“The intention of the Legislature of Ohio was to protect the employes of railways from injury from a very frequent source of danger by compelling the railway companies to adopt a well-known safety device.”
In Mather v. Rillston, 156 U. S. 391, 15 Sup. Ct. 464, 39 L. Ed. 464, the Supreme Court of the United States said:
“Occupations, however important, which cannot be conducted without necessary danger to life, body, or limb, should not be prosecuted at all without all reasonable precautions against such dangers afforded by science. The necessary danger attending them should operate as a prohibition to their pursuit without such safeguards. Indeed, we think it may be laid down as a legal principle that, in all. occupations which are attended with great and unusual danger, there must be used all appliances readily attainable, known to science, for the prevention of accidents, and that the neglect to provide such readily attainable appliances will be regarded as proof of culpable negligence.”
In Union Pacific Railway Co. v. James, 56 Fed. 1001, 1006, 6 C. C. A. 217, this court said:
*15“We think that it might properly have been left to the jury to determine whether the maintenance of an unblocked frog at the time and place of the accident was an act of culpable negligence. * * *”
In this case the defendant did not itself treat the question as one of law. It did not demur to the complaint, but took issue on the question of fact as to whether its track in this regard was properly constructed, and introduced expert testimony on the subject. All the testimony of men having practical experience is that blocking is necessary. One of the witnesses called by the plaintiff testified as follows:
“I have been braking and switching on railroads for about nine years. * * * I know why the M., K. & T. blocks its rails. Protection to the men is one thing, safety, because that open guard rail is just simply a dead trap a man is liable to step in at any time, because you will catch some ears you can’t uncouple. When it is unblocked it is not safe for anybody at all. I would say it is dangerous. When it is blocked it is not dangerous, because then a man can’t get his foot in there at all. The L. & N. Railroad is the Louisville & Nashville. That and the Illinois Central block their guard rails. I do not know whether the Rock Island block their guard rails or not. I never was over its road. I am a practical brakeman, working on the local fight here, where I handle hundreds and thousands of cars every week, as far as that is concerned. My experience in coupling and uncoupling cars has been large. An unblocked guard rail is dangerous just simply because a man’s foot will get right in there walking along uncoupling cars. The ball of the rail will prevent it from coming out. The rail is three inches at the top and at the bottom it is about six, and there is a hollow in there, and whenever your foot gets below that you can’t pull it out. If that block is in there his foot can’t get caught there. The top of the rail is called the ball, and the bottom is the web, and there is a hollow place between them.”
Another witness, Otto Sullivan, testified:
“I know the M., K. & T. Company. It blocks its guard rails. After a guard rail is blocked at both ends, a man’s foot cannot go in and get caught. * * * Where the guard rail is not blocked it is a dangerous contrivance. It is dangerous because you can run your foot Jip in there and cannot get It out. It is held there and stays.”
Numerous other witnesses, having large experience as brakemen and switchmen and otherwise in the practical operation of trains, testified to the same facts.
Engineering experts treating the subject theoretically say they are not necessary. The defendant was careful not to call a single brakeman or switchman, whose practical experience and observation would have enabled him to testify to facts instead of theories. The language of the Supreme Court in the Seley Case has reference to the facts disclosed by the record in that case, and does not decide as matter of law that it is not necessary to block guard rails or frogs. In that case the conductor, who was killed, was clearly guilty of contributory negligence, and so the court decided, and whatever it said as to the railroad company not being under any legal obligation to block its frogs was not necessary to the decision of the case, and must be treated as the mere obiter dictum of the judge writing the opinion. Moreover, if the opinion is construed as holding that as matter of law a railroad company is not under obligation to its employés to, block its guard rails, it must be held to be overruled by the doctrine of the-*16later case of Mather v. Rillston, supra. See, as to this case, Western Coal & Mining Co. v. Berberich, 94 Fed. 327, 36 C. C. A. 364.
It is not at all likely that the judges of that court would attempt to determine the question either as engineering experts or from practical experience as bralcemen and switchmen. Judges not being qualified to speak either as engineering experts or from actual observation and practical experience, it is difficult to understand upon what principle they can declare that railroad companies are not required, for the protection of their employés, to block their guard rails and frogs, or resort to some equivalent or better device to protect their employés from the known and obvious dangers of open guard rails and frogs.
It is common knowledge that open guard rails and frogs are extremely dangerous to the lives and limbs of railroad employés, and, if the courts are going to take it upon themselves to declare as matter of law either that they should or should not be blocked, then the rule prescribed by the courts should require them to be blocked.
It is an impeachment of the intelligence and skill of railroad engineers and managers to say that they are not capable of devising any means of preventing or lessening the numerous fatal accidents resulting to railroad brakemen and switchmen by the use of open guard rails and frogs, and our reason revolts and our humanity is shocked at the judicial declaration that railroad companies are not required to do anything in that direction, not even so much as to use, in the language of Judge Taft, “a well-known safety device.”
It should be left to the jury, upon a consideration of all the evidence, to say whether the railroad company is guilty of culpable negligence in neglecting to provide, in the language of the Supreme Court, “such readily attainable appliances” as would lessen or prevent the danger. Juries, upon a consideration of the evidence, are much more capable of deciding this question than judges, and besides, it is a question of .fact which belongs to the domain of juries to decide. If in the beginning, instead of leaving these questions to the jury, where they rightfully belong, judges had taken it upon themselves to decide that railroad companies were not required to do this thing or that thing for the safety of their employés or passengers, or were not required to operate their trains in this manner or that manner for a like purpose, there would to-day be small safety either for employés or passengers. It is mainly to the verdicts of juries we owe most of the improvements in appliances and methods of operating railroads which have lessened the dangers to their employés and passengers.
Whenever it is made to appear to a railroad company that it costs more to pay the damages assessed against it by the verdicts of juries for maintaining a dangerous condition of its track or appliances than it would cost to substitute safe ones in their place, the substitution is quickly made. But, as long as courts hold as matter of law that what the witnesses in this case declare to be “simply .a dead trap” may be maintained with impunity and without incurring any pecuniary liability, the death trap will remain and the slaughter go on. The decision of the majority of the court makes human life in this circuit a cheaper commodity than lumber. It is perfectly certain from the evi*17dence in this case that the deceased brakeman would not have been killed had the guard rail been blocked.
Whether it was culpable negligence in the defendant not to block its guard rails at the place where this accident occurred was a question of fact to be submitted to the jury, and not one of law to be determined by this court.